Citation Nr: 0532168	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  00-14 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for service connection for heart disease, to include 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The service department has verified that the veteran served 
on active duty from January 1958 to August 1958, and from 
October 1960 to September 1966.  A Certificate of Military 
service indicates, and a DD Form 214 and service medical 
records appear to corroborate, an additional period of active 
service from August 1958 to October 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.  The RO found that new and material evidence had 
not been received to reopen a claim for service connection 
for heart disease.  In July 2004, the Board REMANDED the case 
to the RO for additional development, to include compliance 
with the Veterans Claims Assistance Act of 2000 and obtaining 
additional records.  That development has been completed and 
the case has been returned to the Board.  

Pursuant to the veteran's request, a video conference hearing 
was held before the undersigned Board member in November 
2003.  The transcript is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the application to 
reopen the claim addressed in this decision has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate the claim and obtained, to the extent 
possible, all relevant evidence designated by the veteran.

2.  A March 1998 RO decision denied the veteran's application 
to reopen a claim for service connection for heart disease, 
to include coronary artery disease.  

3.  The evidence added to the record since the March 1998 RO 
decision is either duplicative or cumulative of previously 
considered evidence; by itself or considered with previous 
evidence of record, it is not so significant that it must be 
considered in order to fairly decide the claim on appeal.   


CONCLUSIONS OF LAW

1.  The March 1998 RO decision denying the veteran's 
application to reopen a claim for service connection for 
heart disease, to include coronary artery disease, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1103 
(2005).

2.  Evidence received since the final March 1998 RO decision 
denying the veteran's application to reopen a claim for 
service connection for heart disease, to include coronary 
artery disease, is not new and material; accordingly, the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the July 2004 Board 
remand, the RO rating decisions, the statement of the case 
(SOC) and the supplemental statements of the case (SSOC), 
issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the November 2004 letter, specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  That 
is, the appellant was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
November 2004 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not implemented prior to the issuance of the January 2000 
RO decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the January 2000 RO decision 
and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether heart disease began during 
or is causally linked to service, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

The VCAA does not require that a claim be reopened where no 
new and material evidence has been received.  See 38 U.S.C.A. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(C )(iii).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Factual Background

In November 1992 the RO denied the veteran's claim for 
service connection for heart disease because there was no 
competent evidence that the disability began during or was 
causally linked to service.  Although he filed a timely 
notice of disagreement and an SOC was issued in connection 
therewith, he failed to substantiate his appeal by filing a 
VA Form 9.  A March 1998 RO decision denied the veteran's 
application to reopen a claim for service connection for 
heart disease.  He failed to timely appeal this decision and 
it became final.  In January 2000, the RO received the 
veteran's current application to reopen his claim, which was 
subsequently denied due to lack of new and material evidence 
in support of the claim.  

The evidence of record at the time of the March 1998 RO 
decision included service medical records; post-service 
medical reports; a statement from the veteran regarding his 
contention that his heart condition started while on active 
duty when  he suffered a heart attack, which was 
misdiagnosed; and numerous medical articles regarding heart 
disease.  Service medical records include a March 1966 report 
that showed the veteran was evaluated for complaints of chest 
pain with cough and sore throat, as well as tightness in the 
chest.  A report of an August 1966 separation examination was 
negative for any abnormal findings relating to heart disease.   

Also considered in the March 1988 RO decision was post-
service medical reports, which showed a current diagnosis and 
treatment for heart disease, to include a history of a 
myocardial infarction in February 1990, and a second heart 
attack in September 1995. 

Following the veteran's January 2000 application to reopen 
his claim for service connection for heart disease, to 
include coronary artery disease, new evidence was received.  
The evidence consists of Social Security Administration (SSA) 
records, private post-service medical reports, testimony from 
the veteran, additional statements from the veteran regarding 
the etiology of his heart disease and medical articles 
relating to heart disease.  SSA records show that the veteran 
was awarded social security disability in February 1997 due 
to severe impairments of heart disease manifested by chronic 
stable angina following myocardial infarction, hypertension, 
diabetes mellitus, arthritis, chronic obstructive pulmonary 
disease and major depression.  

At a personal hearing in November 2003, the veteran testified 
that he first became aware that he had a heart condition in 
1990.  He claims that he was treated by a cardiolologist who 
informed him that this was his second heart attack.  He also 
stated that he was first diagnosed with hypertension in 1991.  
(He was on active duty from January 1958 to August 1958, and 
from October 1960 to September 1966.)

A post-service private medical report dated in December 2003 
shows that an exercise Cardiolite study revealed evidence of 
an inferior myocardial infarction of indefinite age.  In 
another report the clinician noted that the veteran's cardiac 
risk factors included hypertension, smoking and diabetes.  
Following a review of a Cardiolite study, the physician 
diagnosed an old posterobasal, inferior, infero apical fixed 
perfusion defect consistent with a prior myocardial 
infarction, with no stress induced myocardial ischemia.  

Laws and Regulations

New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  38 C.F.R. § 3.156 (2005).  The 
appellant submitted his current application to reopen his 
claim before August 29, 2001.  Consequently, the former 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

Analysis

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The Board notes that the veteran's claim for service 
connection was previously denied because there was no 
competent medical evidence that showed a heart condition 
within one year from service discharge, or a nexus opinion 
linking his current diagnosis to service.  Since the initial 
denial of this claim on the merits the application to reopen 
the claim has been denied due to the veteran's failure to 
submit new and material evidence that would support the 
claim.  Instead, he continues to rely on a previously 
considered March 1966 service medical report that shows 
complaints of chest pain with cough and sore throat, post-
service medical evidence showing a diagnosis and treatment 
for heart disease over 20 years after service discharge, and 
his own statements regarding the etiology of his heart 
disease.  The veteran also asserts that the December 2003 
private medical report supports his claim because it shows 
that an exercise Cardiolite study revealed evidence of an 
inferior myocardial infarction of indefinite age.  

The additional medical evidence relating to heart disease and 
an old myocardial infarction or heart attack is cumulative of 
previously considered evidence.  That is, the medical 
evidence considered by the RO in 1988 established that the 
veteran had heart disease, to include a history of a 
myocardial infarction.  This evidence is not material to the 
questions that remain: whether the veteran's heart disease 
was present within one year of service or whether it is 
linked to service.    

The Board first finds that the veteran's statements submitted 
after the May 1990 Board decision are not new.  These 
statements are simply redundant of previously considered 
contentions from the veteran.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Moreover, his assertion that he had a heart 
attack during service that was misdiagnosed does not 
constitute competent medical evidence of a service origin or 
link with regard to his heart disease.  As a lay person, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

With regard to the medical literature relating to heart 
disease, the Court of Appeals for Veterans' Claims has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the appellant is not specific to 
the veteran's heart disease and it is not accompanied by any 
medical evidence supporting an in-service onset of heart 
disease or a nexus between a current diagnosis of such and 
service.  For these reasons, the Board must find that the 
medical text evidence submitted by the veteran does not 
contain the specificity to constitute new and material 
evidence and as such is not material evidence to reopen a 
claim of service connection.  Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

This additional evidence continues to be devoid of any 
competent evidence of a link between a current diagnosis of 
heart disease and service.  This evidence is merely 
cumulative of evidence that has already been considered by 
the RO.  Therefore, the evidence submitted since the March 
1998 RO decision is not so significant that it must be 
considered in order to fairly decide the claim; it is not new 
and material evidence sufficient to reopen a claim for 
service connection for heart disease, to include coronary 
artery disease.

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection for a heart disease, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

As new and material evidence has not been received, the 
veteran's claim for service connection for heart disease, to 
include coronary artery disease, is not reopened.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


